OPINION — AG — ** TAXES — APPORTIONMENT — COUNTY OFFICERS ** THE COUNTY SUPERINTENDENT OF SCHOOLS SHOULD APPORTION, AMONG THE SCHOOL DISTRICTS OF HIS COUNTY ENTITLED THERETO, MONEY RECEIVED BY THE COUNTY TREASURER FROM THE " SCHOOL LAND EARNINGS " AND " MORTGAGE TAX " REFERRED IN YOUR LETTER, AND THAT THE COUNTY TREASURER SHOULD APPORTION AMONG THE SCHOOL DISTRICTS OF HIS COUNTY ENTITLED THERETO, MONEYS HE RECEIVES FROM THE " INTANGIBLE TAX ", " GROSS PRODUCTION TAX ", " AUTOMOBILE AND FARM TRUCK LICENSE TAX " AND " RURAL ELECTRIFICATION GROSS RECEIPTS TAX " AND THAT NEITHER THE COUNTY SUPERINTENDENT OF SCHOOLS NOR THE COUNTY TREASURER APPORTIONS TO SCHOOL DISTRICTS ANY OF THE " FINES AND FORFEITURES " THAT HAVE BEEN DEPOSITED IN THE COURT FUND OF THE COUNTY. (APPORTIONMENT, PUBLIC FUNDS, REVENUE, COMMISSIONERS OF THE LAND OFFICE, EARNINGS, COMMON SCHOOL LEVY) CITE: ARTICLE X, SECTION 9, 21 Ohio St. 141 [21-141], 47 Ohio St. 22.2 [47-22.2], 68 Ohio St. 827 [68-827] [68-827], 68 Ohio St. 1502 [68-1502], 70 Ohio St. 615 [70-615] [70-615], 70 Ohio St. 885 [70-885] 70 Ohio St. 3-4 [70-3-4], 70 Ohio St. 10-4 [70-10-4], 62 Ohio St. 321 [62-321] (1941), 68 Ohio St. 863 [68-863] (J. H. JOHNSON)